UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CELVIN LISANDRO PEREZ RAMOS, et al.,

                                     Plaintiffs,

         -against-
                                                      CIVIL ACTION NO.: 16 Civ. 8776 (VSB) (SLC)

                                                                        ORDER
BDJVEGAN1, INC., et al.,

                             Defendants.



SARAH L. CAVE, United States Magistrate Judge:

         Pursuant to the telephone conference held today, February 20, 2020, Defendants are

ORDERED to make an Offer of Judgment to Plaintiffs by no later than March 31, 2020. If Plaintiffs

accept the Offer, in accordance with Rule 68 of the Federal Rules of Civil Procedure, within

fourteen days of receiving the Offer of Judgment, Plaintiffs shall file the Offer and Notice of

Acceptance, along with proof of service.


Dated:          New York, New York
                February 20, 2020
                                                    SO ORDERED

                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
